                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE CHRYSLER-DODGE-JEEP                           Case No. 17-md-02777-EMC
                                   8     ECODIESEL MARKETING, SALES
                                                                                             ORDER GRANTING MOTION FOR
                                   9     PRACTICES, AND PRODUCTS                             PRELIMINARY APPROVAL OF
                                                                                             CLASS SETTLEMENT
                                  10     LIABILITY LITIGATION.
                                                                                             Docket Nos. 487, 491, 508
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The above-referenced case is a multidistrict litigation (“MDL”). The MDL includes cases

                                  15   brought by Private Plaintiffs (hereinafter, “Plaintiffs”), the United States, and California.

                                  16   Currently pending before the Court is a motion concerning a proposed settlement of all cases

                                  17   brought by Plaintiffs. There are also proposed settlements with respect to the cases brought by the

                                  18   United States and the state of California, see Docket Nos. 484-86 (proposed consent decrees), but

                                  19   those proposed settlements are technically not pending before the Court at this time.

                                  20          Plaintiffs are individuals or companies who purchased certain trucks marketed under the

                                  21   model names of Ram 1500 and Jeep Grand Cherokee. More specifically, these trucks (2014-2016

                                  22   models) had diesel engines that were branded “EcoDiesel.” Plaintiffs have brought class action

                                  23   claims against (1) the manufacturers of the cars and their chief executive (the FCA Defendants);

                                  24   (2) the companies who manufactured the EcoDiesel engines (the VM Defendants); and (3) the

                                  25   companies who supplied the electronic diesel control (“EDC”) units that were used to control the

                                  26   emissions from the engines (the Bosch Defendants). The gist of Plaintiffs’ class action complaint

                                  27   is that Defendants installed “defeat devices” in the vehicles at issue – i.e., devices that reduced the

                                  28   effectiveness of the emissions control system under conditions which may reasonably be expected
                                   1   to be encountered in normal vehicle operation and use. According to Plaintiffs, they did not know

                                   2   about the defeat devices and purchased the vehicles, at least in part, based on the representation

                                   3   that the vehicles were environmentally friendly. Plaintiffs have brought (1) fraud-based claims

                                   4   (including a federal RICO claim and claims based on the laws of all fifty states, plus the District of

                                   5   Columbia) and (2) warranty-based claims (including a federal MMWA claim and claims based on

                                   6   the laws of all fifty states, plus the District of Columbia).1

                                   7           As indicated above, Plaintiffs’ cases are not the only ones comprising the MDL. There are

                                   8   also parallel cases brought by the United States and California. See United States v. Fiat Chrysler

                                   9   Autos. N.V., No. C-17-3446 EMC (N.D. Cal.); People of the St. of Cal. v. Fiat Chrysler Autos.

                                  10   N.V., No. C-19-0151 EMC (N.D. Cal.). The United States alleges that the FCA entities violated

                                  11   the Clean Air Act (“CAA”) by failing to disclose the defeat devices. California also alleges

                                  12   violations of the CAA as well as violations of provisions in the California Health & Safety Code
Northern District of California
 United States District Court




                                  13   and the California Business & Professions Code.

                                  14           Finally, the Court takes note that, outside of the MDL, all remaining states, as well as the

                                  15   District of Columbia, Puerto Rico, and Guam have been meeting and discussing with the FCA

                                  16   entities the same alleged failures to disclose. See, e.g., Docket No. 518 (letter from New York’s

                                  17   Office of the Attorney General).

                                  18           With respect to the cases brought by Plaintiffs, Plaintiffs and Defendants have now agreed

                                  19   to settle their dispute and, because the cases at issue are class actions, approval of the Court is

                                  20   required. See Fed. R. Civ. P. 23(e) (providing that the claims of “a class proposed to be certified

                                  21   for purposes of settlement . . . may be settled, voluntarily dismissed, or compromised only with the

                                  22   court’s approval”). At this juncture, the parties ask for preliminary approval of their class action

                                  23   settlement. If the Court grants preliminary approval, then notice of the settlement will be given to

                                  24   the class, the class will be given an opportunity to respond, and the parties may then ask for final

                                  25   approval.2

                                  26
                                       1
                                  27     RICO stands for Racketeer Influenced and Corrupt Organizations Act. MMWA stands for the
                                       Magnuson-Moss Warranty Act.
                                       2
                                  28     As noted above, the FCA entities have also reached settlements with the United States and
                                       California (resulting in proposed consent decrees). In addition, the FCA entities appear to have
                                                                                        2
                                   1          Having considered the parties’ briefs and accompanying submissions, as well as the oral

                                   2   argument of counsel, the Court hereby GRANTS the motion for preliminary approval. The

                                   3   settlement is sufficiently fair, adequate, and reasonable to move forward with class notice.

                                   4                      I.        FACTUAL & PROCEDURAL BACKGROUND

                                   5   A.     Factual Allegations

                                   6          As alleged in the operative pleading, on January 12, 2017, the Environmental Protection

                                   7   Agency (“EPA”) and California Air Resources Board (“CARB”) issued notices of violation

                                   8   (“NOVs”) to the two FCA entities alleging that the vehicles at issue were equipped with eight

                                   9   undisclosed auxiliary emissions control devices (“AECDs”) and that the AECDs were potentially

                                  10   defeat devices. According to Plaintiffs, the AECDs were, in fact, defeat devices and Defendants

                                  11   concealed such from both government regulators and consumers; moreover, the FCA Defendants

                                  12   marketed the vehicles as being environmentally friendly even though they were not.
Northern District of California
 United States District Court




                                  13   B.     Procedural History

                                  14          Following the issuance of the NOVs, lawsuits began to be filed against Defendants. In

                                  15   April 2017, the Judicial Panel on Multidistrict Litigation (“JPML”) created this MDL and

                                  16   transferred cases to this Court for coordinated or consolidated pretrial proceedings. See Docket

                                  17   No. 1 (JPML transfer order). As noted above, cases that comprise this MDL include cases filed by

                                  18   Plaintiffs as well as cases filed by the United States and California.

                                  19          With respect to the cases filed by Plaintiffs, the Court appointed Lead Counsel and a

                                  20   Steering Committee (collectively, the “PSC”). See Docket No. 173 (order). The Court also

                                  21   appointed Kenneth Feinberg as Settlement Master for all cases comprising the MDL. See Docket

                                  22   No. 184 (order). The PSC thereafter filed a consolidated class action complaint which Defendants

                                  23   challenged through 12(b)(6) motions to dismiss. See Docket No. 225 (complaint); Docket Nos.

                                  24   231-32 (motions). In March 2018, the Court granted in part and denied in part Defendants’

                                  25   motions and gave Plaintiffs leave to amend. See Docket No. 290 (order). Plaintiffs filed an

                                  26   amended complaint, which Defendants again contested through 12(b)(6) motions to dismiss. See

                                  27

                                  28   reached settlements with the remaining states, the District of Columbia, Puerto Rico, and Guam.
                                       See Docket No. 518 (letter from New York’s Office of the Attorney General).
                                                                                        3
                                   1   Docket No. 310 (complaint); Docket Nos. 314-15 (motions). While the motions were pending,

                                   2   Plaintiffs filed a motion for class certification; extensive briefing on class certification followed

                                   3   thereafter, and multiple motions related to class certification were also filed. Hearings on the

                                   4   motions to dismiss were held in August and October 2018. See Docket No. 356, 454 (minutes).

                                   5   Before the Court ruled on the motions to dismiss and before the hearing on Plaintiffs’ class

                                   6   certification motion (and related motions) could be held, Plaintiffs and Defendants informed the

                                   7   Court that they had settled their dispute with the assistance of Mr. Feinberg.

                                   8                                   II.       SETTLEMENT TERMS

                                   9          Currently the Court is being asked to address the fairness of the proposed settlement

                                  10   between Plaintiffs and Defendants only. However, as all parties have conceded, the proposed

                                  11   settlement is part of a global settlement that Defendants (more specifically, the FCA entities) have

                                  12   reached with, e.g., the federal and state governments. Indeed, the parties have emphasized that the
Northern District of California
 United States District Court




                                  13   proposed settlement between Plaintiffs and Defendants work in tandem with the proposed consent

                                  14   decrees between the FCA entities and the United States and California. Under the proposed

                                  15   consent decrees, the FCA entities will pay a civil penalty and provide certain injunctive relief,

                                  16   including a repair for the vehicles at issue (also known as the “AEM” or approved emissions

                                  17   modification) and an extended warranty related thereto. As described below, the proposed

                                  18   settlement between Plaintiffs and Defendants provides additional relief for affected consumers – in

                                  19   particular, a cash payment as well as a repair to the emissions system (for current owners and

                                  20   lessees) as set forth in the proposed consent decree with the United States and California. The

                                  21   discussion below focuses on the settlement terms between Plaintiffs and Defendants.

                                  22   A.     Settlement Class

                                  23          In the operative complaint filed by Plaintiffs, Plaintiffs asserted both a nationwide RICO

                                  24   class as well as a California class and a multistate class. See SAC ¶ 134. The definitions of the

                                  25   classes are similar. For example, the nationwide RICO class is defined as follows: “All persons

                                  26   or entities in the United States who owned or leased an ‘Affected Vehicle.’” SAC ¶ 134.

                                  27          The Court notes that the definition of the settlement class differs from the definition of the

                                  28   class as pled in the operative complaint. The latter definition is simpler than the former.
                                                                                          4
                                   1   Nevertheless, as explained below, the definition of the settlement class is fair, reasonable, and

                                   2   adequate.3

                                   3          The definition of the settlement class is as follows:

                                   4                  [A]ll Persons (this includes individuals who are United States
                                                      citizens, residents, or United States military, or diplomatic personnel
                                   5                  that are living or stationed overseas, as well as entities) who (1) on
                                                      January 12, 2017 owned or leased a Ram 1500 or Jeep Grand
                                   6                  Cherokee 3.0-liter diesel vehicle in the United States or its territories
                                                      (an “Eligible Vehicle,” defined more fully in Section 2.35); or who
                                   7                  (2) between January 12, 2017 and the Claim Submission Deadline
                                                      for Eligible Owners and Eligible Lessees become the owner or
                                   8                  lessee of an Eligible Vehicle in the United States or its territories; or
                                                      who (3) own or lease an Eligible Vehicle in the United States or its
                                   9                  territories at the time of participation in the Repair Program. The
                                                      Class does not include Authorized Dealers, but does include
                                  10                  automobile dealers who are not Authorized Dealers and who
                                                      otherwise meet the definition of the Class.
                                  11

                                  12   Am. Sett. Agmt. ¶ 2.19 (available at Docket No. 508).
Northern District of California
 United States District Court




                                  13          There are several exclusions from the class, including the following:

                                  14                  (a) Owners or lessees who acquired an Eligible Vehicle after
                                                      January 12, 2017, and transferred ownership or terminated their
                                  15                  lease before the Opt-Out Deadline;
                                  16                  (b) Owners or lessees who acquired an Eligible Vehicle after
                                                      January 12, 2017, and transferred ownership or terminated their
                                  17                  lease after the Opt-Out Deadline, as a result of a total loss, but
                                                      before the Claim Submission Deadline for Eligible Owners and
                                  18                  Eligible Lessees;
                                  19                  (c) Owners who acquired an Eligible Vehicle on or before January
                                                      12, 2017, and transferred ownership after January 10, 2019, but
                                  20                  before the Opt-Out Deadline, unless ownership was transferred as a
                                                      result of a total loss;
                                  21
                                                      (d) Lessees who leased their Eligible Vehicles on or before January
                                  22                  12, 2017, acquire ownership after January 10, 2019, and transfer
                                                      ownership before the AEM [approved emissions modification] is
                                  23                  performed on the Eligible Vehicle.
                                  24   Am. Sett. Agmt. ¶ 2.19. The exclusions above concern former owners or lessees. At the hearing,

                                  25   the parties represented that the number of people who would fall within an exclusion is likely

                                  26
                                  27   3
                                        See Proc. Guidance for Class Action Sett. ¶ 1.a (“If a litigation class has not been certified, any
                                  28   differences between the settlement class and the class proposed in the operative complaint and an
                                       explanation as to why the differences are appropriate in the instant case.”).
                                                                                        5
                                   1   small because 75% of the vehicles at issue have only a single owner or lessee (i.e., there are no

                                   2   former owners or lessees).

                                   3          As explained by the parties, the exclusions are intended in part “to limit the number of

                                   4   claims on a particular vehicle” so that “sufficient compensation remains available for the current

                                   5   owners and current lessees whose participation in the Repair Program is essential to the goal of

                                   6   managing any future environmental harm.” Docket No. 507 (Supp. Br. at 2-3). Also, the

                                   7   exclusions give notice to class members of the consequences of certain actions (e.g., transferring

                                   8   ownership). Those excluded from the class do not, of course, release any claims against

                                   9   Defendants. Importantly, all current owners and lessees of an Eligible Vehicle who can obtain the

                                  10   AEM are included in the class.

                                  11   B.     Consumer Remedies

                                  12          A class member who does not exclude herself from the settlement is entitled to one or
Northern District of California
 United States District Court




                                  13   more of the following remedies: (1) a repair of the vehicle through an emissions modification

                                  14   approved by EPA and CARB (“AEM” or approved emissions modification), (2) an extended

                                  15   warranty for the parts and systems affected by the emissions modification, and (3) a cash payment.

                                  16          The first two remedies are generally available for current owners or lessees of the vehicles

                                  17   but not former owners or lessees (as they no longer have possession). The last remedy is available

                                  18   to both current owners or lessees and former owners or lessees. Current owners or lessees must

                                  19   get their vehicles repaired before receiving cash payment. Current owners are paid either $3,075

                                  20   or $2,460 (the lesser amount applies if there is a former owner or lessee who submits a claim).

                                  21   Current lessees, former owners, and former lessees – i.e., those who no longer possess the vehicle

                                  22   and thus cannot obtain the AEM – are paid $990.

                                  23          There are approximately 100,000 vehicles at issue in this MDL. Thus, if all class members

                                  24   participate in the settlement and submit claims, then the maximum amount that Defendants will

                                  25   pay to the class is approximately $307,500,000 (i.e., $3,075 x 100,000 vehicles). (This excludes

                                  26   the cost of the repairs to the vehicles and the cost of the extended warranty.)

                                  27          It is, of course, unlikely that the claims rate will be 100%. However, under the proposed

                                  28   consent decrees with the United States and California, the FCA entities have a strong incentive to
                                                                                         6
                                   1   get a high claims rate because “any money [they] could potentially save by not compensating

                                   2   Class Members would be lost, in the form of penalties of more than $6,000 per vehicle, for failing

                                   3   [to] achieve the 85% participation rate required by the Consent Decree [with the United

                                   4   States/California].” Mot. at 22; see also Sett. Agmt. ¶ 4.12 (stating that the “Settlement is

                                   5   specifically designed, in conjunction with the US-CA Consent Decree, to incentivize and to

                                   6   facilitate the achievement of a minimum claims rate of 85%, and the parties are committed to

                                   7   achieving the highest claims rate possible in connection with this Class Action Settlement”).4 The

                                   8   incremental cost to FCA of the AEM is relatively small since it consists largely of a software

                                   9   update.

                                  10   C.        Release of Claims

                                  11             In exchange for obtaining the consumer remedies above, class members release, in effect,

                                  12   claims that were asserted in the operative complaint or that could have been asserted based on the
Northern District of California
 United States District Court




                                  13   underlying facts.5 See Am. Sett. Agmt. ¶ 9.3 (titled “Class Release”). In addition, “[e]ach Class

                                  14   Member who receives a Class Member Payment shall be required to execute an Individual Release

                                  15   . . . as a precondition to receiving such payment.” Am. Sett. Agmt. ¶ 9.7. The Individual Release

                                  16   is coextensive with the Class Release and “remain[s] effective even if the Final Approval Order is

                                  17   reversed and/or vacated on appeal, or if [the] Class Action [Settlement] Agreement is abrogated or

                                  18   otherwise voided in whole or in part.” Am. Sett. Agmt. ¶ 9.7. The reason for the latter provision

                                  19

                                  20
                                       4
                                         The proposed consent decree with the United States/California provides that “the Recall Program
                                       [i.e., the program to get the vehicles repaired] shall have the goal of implementing the Approved
                                  21   Emissions Modification on at least 85 percent of all Subject Vehicles, both in the United States
                                       and in the State of California, by no later than the 2-year anniversary of the Effective Date (‘Recall
                                  22   Target Deadline’).” Prop. Consent Decree ¶ 37.

                                  23          If, by the Recall Target Deadline, Defendants have not performed the fix on at least 85% of
                                       the Subject Vehicles, then Defendants have to make certain payments:
                                  24
                                            •  “For failure to reach the National Recall Target [85%], Defendants shall make a payment
                                  25           of $5,500,000 for each 1% that the National Recall Rate falls short of the National Recall
                                               Target.” Prop. Consent Decree ¶ 41.a.i.
                                  26       • “For failure to reach the California Recall Target [85%], Defendants shall make a payment
                                               of $825,000 for each 1% that the California Recall Rate falls short of the California Recall
                                  27           Target.” Prop. Consent Decree ¶ 41.a.ii.
                                       5
                                         See Proc. Guidance for Class Action Sett. ¶ 1.c (“If a litigation class has not been certified, any
                                  28   differences between the claims to be released and the claims in the operative complaint and an
                                       explanation as to why the differences are appropriate in the instant case.”).
                                                                                         7
                                   1   is that the settlement “provides immediate relief upon final approval by [the] Court” – i.e.,

                                   2                  Class Members do not have to wait for the appellate process to run
                                                      its course before receiving the Approved Emissions Modification,
                                   3                  Extended Warranty, or cash compensation. [Also,] because the
                                                      Class Release does not become final until any appeals have
                                   4                  concluded, Class Members who obtain cash compensation must
                                                      execute an Individual Release to prevent them from maintaining or
                                   5                  asserting claims after receiving that consideration.
                                   6   Docket No. 507 (Supp. Br. at 6) (adding that a similar process was used in the Volkswagen MDL).

                                   7                                    III.      LEGAL STANDARD

                                   8
                                                      “‘[T]here is a strong judicial policy that favors settlements,
                                   9                  particularly where complex class action litigation is concerned.’”
                                                      Allen v. Bedolla, 787 F.3d 1218, 1223 (9th Cir. 2015) (quoting In re
                                  10                  Syncor ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008)).
                                                      Nevertheless, Federal Rule of Civil Procedure 23(e) requires courts
                                  11                  to approve any class action settlement. “[S]ettlement class actions
                                                      present unique due process concerns for absent class members.”
                                  12                  Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998). As
Northern District of California




                                                      such, “the district court has a fiduciary duty to look after the
 United States District Court




                                  13                  interests of those absent class members.” Allen, 787 F.3d at 1223
                                                      (collecting cases).
                                  14
                                       In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab. Litig., No. 2672 CRB
                                  15
                                       (JSC), 2017 U.S. Dist. LEXIS 22775, at *735-36 (N.D. Cal. Feb. 16, 2017).
                                  16
                                              Where a court is presented with a motion for preliminary approval of a class action
                                  17
                                       settlement, it must first evaluate whether certification of a settlement class is appropriate under
                                  18
                                       Federal Rule of Civil Procedure 23(a) and (b). The court must then determine whether the
                                  19
                                       settlement is fundamentally fair, adequate, and reasonable. See id. at *736-37; Fed. R. Civ. P.
                                  20
                                       23(e)(2) (providing that, if a “proposal would bind class members, the court may approve it only
                                  21
                                       after a hearing and only on finding that it is fair, reasonable, and adequate after considering
                                  22
                                       various factors).
                                  23
                                                            IV.       RULE 23(A) AND (B) CONSIDERATIONS
                                  24
                                       A.     Rule 23(a)
                                  25
                                              Rule 23(a) provides that a class action is proper only if four requirements are met: (1)
                                  26
                                       numerosity, (2) commonality, (3) typicality, and (4) adequacy of representation. See Fed. R. Civ.
                                  27
                                       P. 23(a)(1)-(4). In the instant case, there is a sufficient showing that all four requirements have
                                  28
                                                                                          8
                                   1   been satisfied for purposes of preliminary approval.

                                   2          1.         Numerosity

                                   3          “Rule 23(a)(1) requires the class to be ‘so numerous that joinder of all parties is

                                   4   impracticable.’” Volkswagen, 2017 U.S. Dist. LEXIS 22775, at *737 (quoting Rule 23(a)(1)). In

                                   5   the instant case, there are approximately 100,000 vehicles that were sold or leased to consumers in

                                   6   the United States. Therefore, the number of owners or lessees (current and former) is likely in the

                                   7   thousands. The numerosity requirement has thus been met. See id. (reaching the same conclusion

                                   8   in the Volkswagen MDL where there were over 500,000 vehicles at issue).

                                   9          2.         Commonality

                                  10          Rule 23(a)(2) requires that there be “questions of law or fact common to the class.” Fed.

                                  11   R. Civ. P. 23(a)(2). The common question “must be of such a nature that it is capable of classwide

                                  12   resolution – which means that determination of its truth of falsity will resolve an issue that is
Northern District of California
 United States District Court




                                  13   central to the validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes,

                                  14   564 U.S. 338, 350 (2011). In the case at bar, the commonality requirement is satisfied because

                                  15   Plaintiffs’ claims “arise from [FCA’s] and Bosch’s common course of conduct.” Volkswagen,

                                  16   2017 U.S. Dist. LEXIS 22775, at *738.

                                  17          3.         Typicality

                                  18          Under Rule 23(a)(3), the claims of the representative parties must be “typical of the claims

                                  19   . . . of the class.” Fed. R. Civ. P. 23(a)(3). “Typicality ‘assure[s] that the interest of the named

                                  20   representative aligns with the interests of the class.’” Volkswagen, 2017 U.S. Dist. LEXIS 22775,

                                  21   at *739. Here, Plaintiffs meet the typicality requirement because their claims “are based on the

                                  22   same pattern of [FCA’s] and Bosch’s wrongdoing as those brought on behalf of Class Members.”

                                  23   Id. at *740. Plaintiffs and the class were subject to the same misconduct and suffered the same

                                  24   injury. See id.

                                  25          4.         Adequacy

                                  26          Finally, Rule 23(a)(4) requires that the named plaintiffs, who seek to be class

                                  27   representatives, “will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.

                                  28   23(a)(4).
                                                                                          9
                                   1                  “This requirement is rooted in due-process concerns – ‘absent class
                                                      members must be afforded adequate representation before entry of a
                                   2                  judgment which binds them.’“ Courts engage in a dual inquiry to
                                                      determine adequate representation and ask: “(1) do the named
                                   3                  plaintiffs and their counsel have any conflicts of interest with other
                                                      class members and (2) will the named plaintiffs and their counsel
                                   4                  prosecute the action vigorously on behalf of the class?”
                                   5
                                       Volkswagen, 2017 U.S. Dist. LEXIS 22775, at *740-41.
                                   6
                                              In the instant case, there is nothing in the record suggesting that there is a conflict or that
                                   7
                                       Plaintiffs and the PSC have not or will not prosecute the action vigorously. The PSC was selected
                                   8
                                       after a vigorous and careful selection process. Indeed, on the latter, the Court notes that this
                                   9
                                       litigation has been hard fought as demonstrated by the briefing on the motions to dismiss as well
                                  10
                                       as the briefing on the motion for class certification and related motions. Thus, the adequacy
                                  11
                                       requirement has been met.
                                  12
Northern District of California




                                       B.     Rule 23(b)
 United States District Court




                                  13
                                              The parties ask for certification of a settlement class pursuant to Rule 23(b)(3). Rule 23(b)
                                  14
                                       requires that (1) “the questions of law or fact common to class members predominate over any
                                  15
                                       questions affecting only individual members” and that (2) “a class action [be] superior to any other
                                  16
                                       available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.
                                  17
                                       23(b)(3).
                                  18
                                              1.      Predominance
                                  19
                                              “‘Rule 23(b)(3)’s predominance criterion is even more demanding’” than Rule 23(a)(2)’s
                                  20
                                       commonality requirement. Volkswagen, 2017 U.S. Dist. LEXIS 22775, at *743 (adding that
                                  21
                                       commonality alone does not establish predominance under Rule 23(b)(3)).
                                  22
                                                      “[T]he ‘predominance inquiry tests whether proposed classes are
                                  23                  sufficiently cohesive to warrant adjudication by representation’“ and
                                                      requires “courts to give careful scrutiny to the relation between
                                  24                  common and individual questions in a case.” Predominance is
                                                      found “[w]hen common questions present a significant aspect of the
                                  25                  case and they can be resolved for all members of the class in a single
                                                      adjudication[.]”
                                  26
                                  27   Volkswagen, 2017 U.S. Dist. LEXIS 22775, at *743.

                                  28          In the case at bar, the predominance requirement is satisfied as “Bosch and [FCA]
                                                                                         10
                                   1   perpetrated the same fraud in the same manner against all Class Members.” Id. at *744.

                                   2   “Plaintiffs also allege a common and unifying injury, as their and other Class Members’ injuries

                                   3   arise solely from Bosch’s and [FCA’s] use of the defeat device[s].” Id.

                                   4          The panel decision in In re Hyundai & Kia Fuel Economy Litigation, 881 F.3d 679 (9th

                                   5   Cir. 2018), which addresses predominance in a settlement context, is not binding on this Court

                                   6   because that decision is currently under en banc review. Moreover, as noted by Plaintiffs, the

                                   7   instant case is distinguishable from Hyundai in that it involves a federal RICO claim, not just

                                   8   claims pursuant to the laws of multiple states. Finally, while there are some variations in state

                                   9   law, Plaintiffs have made at least a fair argument (in their class certification briefing) that such

                                  10   variations are not so extensive or complicated that they defeat predominance. Cf. In re

                                  11   Volkswagen “Clean Diesel” Mktg., Sales Pracs. & Prods. Liab. Litig., 895 F.3d 597, 609 n.17

                                  12   (9th Cir. 2018) (holding that district court “provided a thorough predominance analysis under Rule
Northern District of California
 United States District Court




                                  13   23(b)(3), sufficient under In re Hyundai”). Moreover, the Court, in adjudicating the first motion

                                  14   to dismiss, carefully examined and analyzed salient aspects of the law of each of the states

                                  15   involved. Because there are common patterns on the certain key elements among the various state

                                  16   laws, predominance is satisfied.

                                  17          2.      Superiority

                                  18          The superiority requirement focuses on “‘whether maintenance of [the] litigation as a class

                                  19   action is efficient and whether it is fair.’” Volkswagen, 2017 U.S. Dist. LEXIS 22775, at *744.

                                  20   The instant case meets the superiority requirement because,

                                  21                  [i]f Class Members were to bring individual lawsuits against
                                                      [Defendants], each Member would be required to prove the same
                                  22                  wrongful conduct to establish liability and thus would offer the same
                                                      evidence. Given that Class Members number in the . . . thousands,
                                  23                  there is the potential for just as many lawsuits with the possibility of
                                                      inconsistent rulings and results. Thus, classwide resolution of their
                                  24                  claims is clearly favored over other means of adjudication, and the
                                                      proposed Settlement resolves Class Members’ claims at once. As
                                  25                  such, class action treatment is superior to other methods and will
                                                      efficiently and fairly resolve the controversy.
                                  26
                                  27   Id. at *744-45. The Court also notes that manageability of a class action for purposes of Rule

                                  28   23(b)(3) is not an issue in the settlement context because the case will not be tried. See Amchem
                                                                                         11
                                   1   Prods. v. Windsor, 521 U.S. 591, 620 (1997) (“Confronted with a request for settlement-only class

                                   2   certification, a district court need not inquire whether the case, if tried, would present intractable

                                   3   management problems, for the proposal is that there be no trial.”); Sullivan v. DB Invs., Inc., 667

                                   4   F.3d 273, 335 (3d Cir. 2011) (“A key question in a litigation class action is manageability – how

                                   5   the case will or can be tried, and whether there are questions of fact or law that are capable of

                                   6   common proof. But the settlement class presents no management problems because the case will

                                   7   not be tried.”). Moreover, having examined the relevant state laws, the Court believes that

                                   8   management and trial of a class action would be manageable, at least for most if not all claims.

                                   9                     V.        PRELIMINARY FAIRNESS DETERMINATION

                                  10          Rule 23(e) (2) provides as follows:

                                  11                  If the proposal would bind class members, the court may approve it
                                                      only after a hearing and only on finding that it is fair, reasonable,
                                  12                  and adequate after considering whether:
Northern District of California
 United States District Court




                                  13                  (A) the class representatives and class counsel have adequately
                                                      represented the class;
                                  14
                                                      (B) the proposal was negotiated at arm’s length;
                                  15
                                                      (C) the relief provided for the class is adequate, taking into account:
                                  16
                                                              (i) the costs, risks, and delay of trial and appeal;
                                  17
                                                               (ii) the effectiveness of any proposed method of distributing
                                  18                  relief to the class, including the method of processing class-member
                                                      claims;
                                  19
                                                             (iii) the terms of any proposed award of attorney’s fees,
                                  20                  including timing of payment; and
                                  21                         (iv) any agreement required to be identified under Rule
                                                      23(e)(3); and
                                  22
                                                      (D) the proposal treats class members equitably relative to each
                                  23                  other.
                                  24   Fed. R. Civ. P. 23(e)(2).

                                  25          The Ninth Circuit has also identified certain factors that should be considered when a court

                                  26   evaluates a settlement is fair, reasonable, and adequate:

                                  27                  (1) the strength of the plaintiff’s case; (2) the risk, expense,
                                                      complexity, and likely duration of further litigation; (3) the risk of
                                  28                  maintaining class action status throughout the trial; (4) the amount
                                                                                          12
                                                       offered in settlement; (5) the extent of discovery completed and the
                                   1                   stage of the proceedings; (6) the experience and views of counsel;
                                                       (7) the presence of a governmental participant; and (8) the reaction
                                   2                   of the class members of the proposed settlement.
                                   3   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011). The Ninth Circuit

                                   4   has also instructed that, where a settlement is reached before a class is certified, the settlement

                                   5   “must withstand an even higher level of scrutiny,” i.e., to ensure there is “no collusion or other

                                   6   conflicts of interest.” Id.

                                   7           Here, the considerations identified above, even under the higher level of scrutiny, weigh in

                                   8   favor of preliminary approval. First, the procedural indicators confirm adequacy. The settlement

                                   9   was vigorously negotiated at arm’s length and with the assistance of one of the country’s

                                  10   preeminent settlement masters, Mr. Feinberg. Also, although the settlement is formally between

                                  11   Plaintiffs and Defendants alone, it was negotiated alongside and in conjunction with government

                                  12   entities, including the United States and California (as well as other states). Indeed, the settlement
Northern District of California
 United States District Court




                                  13   between the parties works in tandem with the proposed consent decrees with the United States and

                                  14   California. Furthermore, even though the settlement is a claims-made settlement, it does not

                                  15   appear to be illusory in nature because, as noted above, Defendants have a strong incentive to

                                  16   ensure that there is a high participation/claims rate (i.e., because of the terms of the consent

                                  17   decrees). The proposed consent decrees set an 85% target rate with substantial penalties if that

                                  18   target is not met within two (2) years. And the benefits to individual class members are

                                  19   substantial and likely to gain their attention. The Court notes a similarly structured settlement in

                                  20   the Volkswagen MDL yielded a very high participation rate.6

                                  21           Second, the risks that Plaintiffs would face should the cases continue to be litigated were

                                  22   not insignificant.7 Difficult issues were raised, e.g., on Plaintiffs’ RICO claim, as evidenced in the

                                  23   briefing on the motions to dismiss. As the Court noted in earlier hearings, the standing issue was

                                  24   far from clear. Moreover, class certification (and continued certification) was not guaranteed,

                                  25

                                  26   6
                                         See Proc. Guidance for Class Action Sett. ¶ 1.g-h (asking for “an estimate of the number and/or
                                  27   percentage of class members who are expected to submit a claim” and expressing disfavor for
                                       reversionary settlements).
                                  28
                                       7
                                         See Proc. Guidance for Class Action Sett. ¶ 1.e (asking for “an explanation of the factors bearing
                                       on the amount of the compromise”).
                                                                                        13
                                   1   particularly given the number of state law claims being brought and the pendency of en banc

                                   2   review in Hyundai. Damages were potentially problematic in light of Defendants’ position that

                                   3   there was an easy repair for the vehicles at issue. Given these risks, a compromise was not

                                   4   unreasonable, particularly where, in exchange for the release, class members will obtain not

                                   5   insignificant remedies, including a substantial cash payment. In this regard, the Court takes note

                                   6   that, as stated above, if all class members were to participate and submit claims, then the

                                   7   maximum amount that Defendants will pay to the class is approximately $307,500,000 (i.e.,

                                   8   $3,075 x 100,000 vehicles) – excluding attorney’s fees and costs and settlement administration

                                   9   fees and costs. This is not an insignificant figure taking into account the litigation risks and the

                                  10   amount that Plaintiffs theoretically could obtain if they were to fully prevail at trial. See Docket

                                  11   No. 327-4 (Weir Expert Report ¶¶ 8, 60, 63) (Plaintiffs’ expert estimating more than $223 million

                                  12   in overpayment damages for Jeep trucks and more than $707 million for RAM trucks;
Northern District of California
 United States District Court




                                  13   alternatively, estimating more than $115 million in premium damages for Jeep trucks and more

                                  14   than $356 million for RAM trucks).8

                                  15          Third, the settlement reasonably differentiates among class members (e.g., providing more

                                  16   of an incentive for current owners to bring their vehicles in for repair while providing some

                                  17   compensation for former owners).

                                  18          Fourth, the parties’ agreement on attorneys’ fees and costs – $59 million and $7 million,

                                  19   respectively – is not, on its face, unreasonable. See Docket No. 523 (notice). If Defendants pay

                                  20   out the maximum of $307,500,000, then the attorneys’ fees of $59 million will represent

                                  21   approximately 19% of that amount. This is less than the 25% benchmark approved by the Ninth

                                  22   Circuit, although the Court acknowledges that, in “megafund” situations, smaller percentages have

                                  23   been awarded and the lodestar cross-check assumes particular importance. See In re Bluetooth

                                  24   Headset Prods. Liab. Litig., 654 F.3d 935, 942 (9th Cir. 2011) (noting that “where awarding 25%

                                  25   of a ‘mega-fund’ would yield windfall profits for class counsel in light of the hours spent on the

                                  26   case, courts should adjust the bench-mark percentage or employ the lodestar method instead”); see

                                  27

                                  28
                                       8
                                        See Proc. Guidance for Class Action Sett. ¶ 1.e (asking for “the potential class recovery if
                                       plaintiffs had fully prevailed on each of their claims”).
                                                                                          14
                                   1   also Alexander v. FedEx Ground Package Sys., No. 05-cv-00038-EMC, 2016 U.S. Dist. LEXIS

                                   2   78087, at *5-6 (N.D. Cal. June 15, 2016) (discussing megafund cases).

                                   3             Fifth, Plaintiffs’ request for an incentive award is reasonable.9 Plaintiffs ask for an

                                   4   incentive award of $5,000 for each of the 60 class representatives (a total of $300,000). See

                                   5   Cabraser Decl. ¶ 15. The request of $5,000 is reasonable as that amount is the presumptive

                                   6   incentive award in this District. Although there is a large number of class representatives, that is

                                   7   largely a reflection of the scope of the lawsuit – covering all the states, plus the District of

                                   8   Columbia. Moreover, Defendants will be paying for the incentive awards, in addition to the class

                                   9   payments. See Mot. at 13.

                                  10             Accordingly, the Court concludes that the proposed settlement between the parties is

                                  11   sufficiently fair, adequate, and reasonable to warrant preliminary approval. There is a sufficient

                                  12   “record supporting the conclusion that the proposed settlement will likely earn final approval after
Northern District of California
 United States District Court




                                  13   notice and an opportunity to object.” Fed. R. Civ. P. 23(e)(1), 2018 advisory committee notes.

                                  14           VI.      PROCEDURAL GUIDANCE FOR CLASS ACTION SETTLEMENTS

                                  15             Finally, the Court notes that it has reviewed the proposed settlement in light of the

                                  16   District’s updated Procedural Guidance for Class Action Settlements. The Court finds that the

                                  17   parties have sufficiently followed the Procedural Guidance and that the proposed settlement

                                  18   sufficiently meets the standards articulated therein.

                                  19             For example, the parties have provided the necessary information about the settlement for

                                  20   the Court to evaluate it for fairness, reasonableness, and adequacy and, as discussed above, the

                                  21   Court finds the terms sufficiently fair, reasonable, and adequate. See Proc. Guidance for Class

                                  22   Action Sett. ¶ 1.

                                  23             Also, the parties went through a sufficiently rigorous selection process to select a

                                  24   settlement administrator. See Proc. Guidance for Class Action Sett. ¶ 2; see also Cabraser Decl.

                                  25   ¶¶ 9-10. While the settlement administration costs are significant – an estimated $1.5 million –

                                  26   they are adequately justified given the size of the class and the relief being provided.

                                  27

                                  28   9
                                           See Proc. Guidance for Class Action Sett. ¶ 7.
                                                                                            15
                                   1           In addition, the Court finds that the language of the class notices (short and long-form) is

                                   2   appropriate and that the means of notice – which includes mail notice, electronic notice,

                                   3   publication notice, and social media “marketing” – is the “best notice . . . practicable under the

                                   4   circumstances.” Fed. R. Civ. P. 23(c)(2)(B); see also Proc. Guidance for Class Action Sett. ¶¶ 3-

                                   5   5, 9 (addressing class notice, opt-outs, and objections). The Court notes that the means of notice

                                   6   has changed somewhat, as explained in the Supplemental Weisbrot Declaration filed on February

                                   7   8, 2019, so that notice will be more targeted and effective. See generally Docket No. 525 (Supp.

                                   8   Weisbrot Decl.) (addressing, inter alia, press release to be distributed via national newswire

                                   9   service, digital and social media marketing designed to enhance notice, and “reminder” first-class

                                  10   mail notice when AEM becomes available).

                                  11          Finally, the parties have noted that the proposed settlement bears similarity to the

                                  12   settlement in the Volkswagen MDL. See Proc. Guidance for Class Action Sett. ¶ 11.
Northern District of California
 United States District Court




                                  13                                       VII.      CONCLUSION

                                  14          For the foregoing reasons, the Court grants the motion for preliminary approval and

                                  15   authorizes issuance of the class notice. The parties have satisfied the requisites of Rule 23(e) as

                                  16   well as this District’s Procedural Guidance for Class Action Settlements. The Court shall also

                                  17   enter, forthwith, the proposed order submitted by the parties on preliminary approval.

                                  18          This order disposes of Docket Nos. 487, 491, and 508.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: February 11, 2019

                                  23

                                  24                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
                                                                                        16
